Citation Nr: 0424220	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder to include tinea manuum, tinea pedis, and seborrheic 
keratosis claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's sister-in-law

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1967 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied service connection for a chronic skin 
disorder to include tinea manuum, tinea pedis, and seborrheic 
keratosis claimed as the result of herbicide exposure.  In 
October 1997, the RO denied service connection for a chronic 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  In February 1998, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In December 2000, the Board remanded 
the veteran's claims to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
Puerto Rico Public Advocate for Veterans Affairs.  

For the reasons and bases discussed below, service connection 
for a chronic skin disorder to include tinea manuum, tinea 
pedis, and seborrheic keratosis claimed as the result of 
herbicide exposure is DENIED.  

The issue of the veteran's entitlement to service connection 
for a chronic acquired psychiatric disorder to include PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the veteran if 
further action is required on his part.  




FINDING OF FACT

1.  The veteran served in the Republic of Vietnam from May 
1968 to May 1969.  
2.  A chronic skin disorder was not shown during active 
service or for many years thereafter.  The veteran's chronic 
skin disabilities have not been shown to have originated 
during active service or as a result of his presumed 
herbicide exposure while in the Republic of Vietnam.  


CONCLUSION OF LAW

A chronic skin disorder to include tinea manuum, tinea pedis, 
and seborrheic keratosis claimed as the result of herbicide 
exposure was not incurred in or aggravated by active service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  



Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and either (1) Type 
II diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and/or soft-tissue sarcoma become manifest to a degree of 10 
percent or more at any time after service or (2) chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2003) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2003).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2003).  

The veteran's service medical records make no reference to a 
chronic skin disorder or other abnormality.  At his May 1969 
physical examination for service separation, the veteran 
neither complained of nor exhibited any skin abnormalities.  
The veteran's service personnel records indicate that he 
served with the Army in the Republic of Vietnam between May 
1968 and May 1969.  

Clinical documentation from Eulogio Rodriguez, M.D., reflects 
that the veteran was treated for skin complaints.  A 
September 1986 treatment entry states that the veteran 
complained of head itching.  Treatment entries dated in 
October 1992 and January 1995 report that the veteran was 
treated for dermatitis.  

At a January 1997 VA examination for compensation purposes, 
the veteran complained of itching and fissuring of the skin 
on his hand since his period of military service and "skin 
spots" on his back of several years' duration.  The veteran 
was diagnosed with right hand psoriasiform dermatitis; tinea 
manuum; tinea pedis; miliaria rubra; seborrheic keratosis of 
the back; and an intradermal wen of the back.  

At a March 2004 VA examination for compensation purposes, the 
veteran presented a history of an "itchy rash in the 
inguinal area and the axilla since service" in the Republic 
of Vietnam.  The veteran was diagnosed with tinea cruris, 
tinea manus, tinea pedis, onychomycosis, and seborrheic 
keratosis.  The examiner opined that "this patient's skin 
conditions are not related to Agent Orange exposure."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic skin disorder was not shown during active 
service or for many years thereafter.  The first clinical 
evidence of the onset of the claimed disorder is dated in 
1986, over 17 years after service separation.  No competent 
medical professional has advanced that any of the 


veteran's multiple chronic skin disabilities originated 
during or are related to active service.  Indeed, the 
veteran's claim is supported solely by his own statements on 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran served with the Army in the Republic of Vietnam 
during 1968 and 1969.  Therefore, he is presumed to have been 
exposed to an herbicidal agent.  The veteran asserts that his 
multiple chronic skin disorders are related to his Agent 
Orange exposure.  The veteran has not been diagnosed with 
chloracne or other acneform disease consistent with 
chloracne.  The report of the March 2004 VA examination for 
compensation purposes explicitly rebuts the existence of an 
etiological relationship between the veteran's chronic skin 
disabilities and his presumed Agent Orange exposure.  Given 
such findings and in the absence of any competent evidence 
reflecting that a chronic skin disorder originated during the 
veteran's period of active service, the Board concludes that 
service connection is not warranted for the claimed disorder.  


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the initial RO decision was were made prior to November 
19, 2000, the date of the enactment of the VCAA.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In February 2003, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  As the VCAA notice 
was not provided to the veteran prior to the initial RO 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  The Court held open the 
possibility that such a mistake is harmless error if it 
clearly had no bearing on the procedure used or the decision 
reached.  All the VCAA requires is that the duty to notify is 
satisfied and claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 
38 C.F.R. § 20.1102 (2003).  

In reviewing the issue of the veteran's entitlement to 
service connection for a chronic skin disorder, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran has 
been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  In 
February 1998, the veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the 
February 2003 notice provided to the veteran was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case (SSOC) 
was issued to the veteran and his accredited representative.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that appellate review of the 
veteran's claim would not constitute prejudicial error.  




ORDER

Service connection for a chronic acquired skin disorder to 
include tinea manuum, tinea pedis, and seborrheic keratosis 
claimed as the result of herbicide exposure is DENIED.  


REMAND

In its December 2000 Remand instructions, the Board directed 
the RO to attempt to verify the veteran's alleged stressful 
experiences while in the Republic of Vietnam including the 
deaths of a fellow serviceman named either Juan or José 
Torres in either March or April 1969 and a "kitchen sergeant 
in the veteran's unit" and then schedule the veteran for an 
additional VA psychiatric evaluation.  The RO neither 
attempted to verify the veteran's alleged stressful 
experiences while in the Republic of Vietnam nor scheduled 
the veteran for an additional VA examination for compensation 
purposes to determine the nature and severity of his claimed 
acquired psychiatric disorder.  The Court has held that the 
RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, this case is REMANDED for the 
following action: 

1.  The RO should submit the veteran's 
testimony and written statements as to 
his alleged inservice stressors to the 
U.S. Armed Services Center for Unit 
Records Research (USASCURR) for 
verification of the claimed stressors.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed chronic acquired 
psychiatric disability.  All indicated 
tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic acquired 
psychiatric disability had its onset 
during active service or is in any other 
way causally related to active service?  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic acquired 
psychiatric disorder to include PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefit, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 


expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



